                                                  IN THE UNITED STATES DISTRICT COURT

                                                           FOR THE DISTRICT OF OREGON

                                                                       MEDFORD DIVISION



·wrLEY SHREVE SvVEARINGEN'
           ............ ... ............ ..........        .   .   .   .... .
                                                                                          Case No. l:19-cv-00586-CL
                                                                                                         ORDER
                                                      Plaintiff,

      v.

STEVEN TERNER MNUCHIN, DAVID
J. KAUTLER, CHERYL CARDERO,
G.J. CARTER-LOUIS, UNITED STATES,

                                                      Defendants.

AIKEN, District Judge:

      Magistrate Judge lVIark Clarke has filed his Findings and Recommendation

("F&R") (doc. 15) recommending that plaintiffs Motion to Remand (doc. 9) be denied

and that defendants' Motion to Dismiss be granted. (doc. 8) This case is now before

me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

      When either party objects to any portion of a magistrate judge;s F&R, the

district court must make a de novo determination of that portion of the magistrate

judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore



Page 1 - ORDER
Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Plaintiff has filed timely objections (doc. 19) to the F&R and defendant's

have filed a timely response to those objections. (doc. 20) Thus, this Court reviews

the F&R de novo.

       Having reviewed the objections as well as the entire file of this case, the Court

finds no error in Judge Clarke's F&R. Thus, the Court adopts the F&R (doc. 15) in

its entirety.   Plaintiffs Motion for Remand (doc. 9) is DENIED, and defendants'

Motion to Dismiss (doc. 8) is GRANTED. Accordingly, this action is dismissed, with

prejudice.

       It is so ORDERED this 19th day of September, 2019.




                                        Ann Aiken
                                United States District Judge




Page 2-ORDER
